UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:December 29, 2010 (Date of earliest event reported) HAUPPAUGE DIGITAL INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-13550 11-3227864 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 91 Cabot Court, Hauppauge, New York11788 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code: (631) 434-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On December 29, 2010, Hauppauge Digital Inc. (the “Company”) issued a news release (the “News Release”) announcing its financial results for the quarter and fiscal year ended September 30, 2010.A copy of the News Release is furnished as Exhibit 99.1 hereto. The information in the News Release is being furnished, not filed, pursuant to this Item 2.02.Accordingly, the information in the News Release will not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. The furnishing of the information in this Report is not intended to, and does not, constitute a determination or admission by the Company that the information in this Report is material or complete, or that investors should consider this information before making an investment decision with respect to any security of the Company. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1News Release, dated December 29, 2010, issued by Hauppauge Digital Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HAUPPAUGE DIGITAL INC. Date:December 29, 2010 By: /s/ Gerald Tucciarone Gerald Tucciarone Chief Financial Officer
